 


110 HR 35 IH: Science Accountability Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 35 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Ehlers introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to require the use of science assessments in the calculation of adequate yearly progress, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Science Accountability Act of 2007. 
2.Science assessments and adequate yearly progressSection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended— 
(1)in paragraph (2)(G)(i), by striking mathematics and reading or language arts and inserting mathematics, reading or language arts, and (beginning in the 2008–2009 school year) science; and 
(2)in paragraph (3)(C)(vii), by striking mathematics, and reading or language arts and inserting mathematics, reading or language arts, and (beginning in the 2009–2010 school year) science. 
 
